 1   Albert N. Kennedy, OSB No. 821429 (Lead Attorney)
      Direct Dial: 503.802.2013
 2    Facsimile: 503.972.3713
      E-Mail: albert.kennedy@tonkon.com
 3   Michael W. Fletcher, OSB No. 010448
      Direct Dial: (503) 802-2167
 4    Facsimile: (503) 972-3867
      E-Mail: michael.fletcher@tonkon.com
 5   TONKON TORP LLP
     888 SW Fifth Avenue, Suite 1600
 6   Portland, OR 97204-2099

 7           Attorneys for Debtor

 8

 9

10                             UNITED STATES BANKRUPTCY COURT

11                                      DISTRICT OF OREGON

12   In re                                                            Case No. 19-30223-tmb11

13   Western Communications, Inc.,                                    DEBTOR'S MOTION FOR ORDER
                                                                      AUTHORIZING PAYMENT OF
14                                  Debtor.                           PREPETITION WAGES, SALARIES,
                                                                      COMPENSATION, EXPENSES,
15                                                                    BENEFITS, AND RELATED TAXES,
                                                                      AND TO CONTINUE EMPLOYEE
16                                                                    BENEFITS POSTPETITION

17                                                                    EXPEDITED HEARING REQUESTED

18                    Western Communications, Inc. ("Debtor") moves this Court for an order

19   authorizing payment of any remaining prepetition wages, salaries, compensation, expenses,

20   benefits, and related taxes, and to continue employee benefits postpetition, and in support

21   thereof states as follows:

22                    1.     On January 22, 2019 (the "Petition Date"), Debtor filed a Voluntary

23   Petition for relief under Chapter 11 of Title 11 of the United States Code.

24                    2.     Debtor has continued in possession of its property and is continuing to

25   operate and manage its businesses as Debtor-in-Possession pursuant to Sections 1107(a) and

26   1108 of Title 11 of the United States Code.
Page 1 of 5 - DEBTOR'S MOTION FOR ORDER AUTHORIZING PAYMENT OF PREPETITION
                WAGES, SALARIES, COMPENSATION, EXPENSES, BENEFITS, AND RELATED
                TAXES, AND TO CONTINUE EMPLOYEE BENEFITS POSTPETITION
                                                  Tonkon Torp LLP
                                              888 SW Fifth Ave., Suite 1600
                                                   Portland, OR 97204
                                                     503.221.1440
                           Case 19-30223-tmb11              Doc 6             Filed 01/22/19
 1                   3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C.

 2   §§ 157 and 1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.

 3   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

 4                   4.         No request has been made for the appointment of a trustee or

 5   examiner, and no unsecured creditors' committee has yet been established in this case.

 6                   5.         Debtor is an Oregon corporation headquartered in Bend, Oregon.

 7                   6.         Debtor is a small market newspaper, niche publishing, printing and

 8   digital media company with publications spread throughout Oregon (five publications) and

 9   California (two publications). Debtor produces and publishes the Bend Bulletin, the Baker

10   City Herald, the La Grande Observer, the Redmond Spokesman, the Brookings Curry

11   Coastal Pilot, the Crescent City Daily Triplicate, and the Sonora Union Democrat. Debtor is

12   committed to community journalism and believes in the invaluable role and responsibility of

13   community newspapers.

14                   7.         Debtor currently has 75 full-time salaried employees, with an average

15   payroll of approximately $213,000 per pay period, including all taxes, commissions and

16   third-party liabilities.

17                   8.         Debtor's salaried employees are paid on the 5th and 20th day of every

18   month. The next regular salaried employee payroll date is February 5, 2019. Salaried

19   employees were paid their wages through January 15, 2019, prior to the filing of the Petition.

20                   9.         Debtor currently has 170 hourly employees (137 full time and 33 part

21   time), with an average payroll of approximately $229,000 per pay period, including all taxes,

22   commissions and third-party liabilities.

23                   10.        Debtor's hourly employees are paid on the 15th and last day of every

24   month. The next regular hourly employee payroll date is January 31, 2019. Hourly

25   employees were paid their wages through January 8, 2019, prior to the filing of the Petition.

26
Page 2 of 5 - DEBTOR'S MOTION FOR ORDER AUTHORIZING PAYMENT OF PREPETITION
               WAGES, SALARIES, COMPENSATION, EXPENSES, BENEFITS, AND RELATED
               TAXES, AND TO CONTINUE EMPLOYEE BENEFITS POSTPETITION
                                                   Tonkon Torp LLP
                                               888 SW Fifth Ave., Suite 1600
                                                    Portland, OR 97204
                                                      503.221.1440
                           Case 19-30223-tmb11               Doc 6             Filed 01/22/19
 1                  11.     Because the Petition Date was January 22, 2019, Debtor has incurred

 2   unpaid prepetition obligations for wages, salaries, expenses, commissions and other

 3   employment compensation and benefits for the period prior to the Petition Date.

 4                  12.     The total amount Debtor is obligated to pay for accrued and unpaid

 5   prepetition wages, salaries, expenses, commissions, compensation, taxes, and benefits is

 6   approximately $266,000. No individual is owed more than $12,850 for prepetition wages,

 7   salaries, commissions or other compensation, including benefits. Debtor does not request

 8   authority to pay any person more than the $12,850 amount of their priority claim as provided

 9   by 11 U.S.C. §§ 507(a)(4) and (a)(5).

10                  13.     Debtor requests that this Court enter an order, pursuant to

11   Sections 105(a) and 507(a)(4) and (a)(5) of the Bankruptcy Code, authorizing Debtor to

12   (a) pay to or for the benefit of its employees incurred prepetition wages, salaries,

13   reimbursable employee business expenses, and other compensation on the regularly

14   scheduled postpetition pay dates, in an amount not to exceed $12,850 for any employee;

15   (b) pay any and all local, state, and federal withholding and payroll-related taxes relating to

16   prepetition periods, including, but not limited to, all prepetition withholding taxes, social

17   security taxes, Medicare taxes, and unemployment taxes; (c) pay all court-ordered wage

18   garnishments, including, but not limited to, child support and tax garnishments; (d) make

19   accrued prepetition contributions or payments directly on account of employee benefits;

20   (e) make prepetition contributions and pay benefits under its self-funded medical benefit

21   plan; (f) continue to honor earned but unused vacation and other benefits accrued prepetition,

22   (g) continue existing employee benefits postpetition; and (h) direct all banks to honor

23   prepetition checks or electronic transfers for payment of the prepetition claims and benefits

24   described herein.

25                  14.     With respect to the accrued and unpaid prepetition employee-related

26   obligations described herein, Debtor requests that the Court authorize and direct the banks at
Page 3 of 5 - DEBTOR'S MOTION FOR ORDER AUTHORIZING PAYMENT OF PREPETITION
              WAGES, SALARIES, COMPENSATION, EXPENSES, BENEFITS, AND RELATED
              TAXES, AND TO CONTINUE EMPLOYEE BENEFITS POSTPETITION
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                          Case 19-30223-tmb11              Doc 6             Filed 01/22/19
 1   which Debtor maintains accounts from which their payroll, benefits, and related obligations

 2   are disbursed (the "Banks") to make such payments, and to authorize and direct the Banks to

 3   honor such checks or fund transfer requests, regardless of whether or not they were issued or

 4   requested prior to or after the Petition Date. Debtor has on deposit sufficient funds in its

 5   bank accounts to satisfy any prepetition payroll, benefits, and related obligations for which

 6   Debtor seeks authority to make immediate payment, so the Banks will not be prejudiced by

 7   an order directing them to honor Debtor's checks or fund transfer requests with respect to

 8   such amounts.

 9                   15.     Debtor believes that in order to protect the value of its business as a

10   going concern, it must honor its prepetition obligations to its employees. A failure to pay

11   accrued wages, salaries, commissions, expenses, benefits, and other related obligations, or

12   even a delay in such payment, would have a significant negative impact on worker morale

13   and some employees may not report to work, thereby impairing Debtor's ability to continue

14   operations.

15                   16.     Debtor believes the requested relief will enable it to maintain its

16   current operations without interruption and, at the same time, maintain worker morale. The

17   employees are vital to Debtor's efforts to reorganize and provide essential services, without

18   which Debtor would be unable to function. Without the relief requested, Debtor's ability to

19   preserve its assets for the benefit of all creditors and equity security holders would be

20   dramatically impaired, and Debtor's efforts to reorganize in a fashion that maximizes the

21   value of Debtor's estates could be significantly impaired.

22                   17.     It is in the best interest of Debtor and its creditors for the above-

23   described wages, salaries, compensation, payroll taxes, and employee benefits to be paid, and

24   any outstanding payroll checks honored, for the reason that such payments will enable

25   Debtor to continue to operate its businesses in the ordinary course.

26
Page 4 of 5 - DEBTOR'S MOTION FOR ORDER AUTHORIZING PAYMENT OF PREPETITION
              WAGES, SALARIES, COMPENSATION, EXPENSES, BENEFITS, AND RELATED
              TAXES, AND TO CONTINUE EMPLOYEE BENEFITS POSTPETITION
                                                 Tonkon Torp LLP
                                             888 SW Fifth Ave., Suite 1600
                                                  Portland, OR 97204
                                                    503.221.1440
                           Case 19-30223-tmb11             Doc 6             Filed 01/22/19
 1                  18.      Debtor has provided notice of this motion to the office of the

 2   U.S. Trustee, Debtor's secured creditors, and the holders of the 20 largest unsecured claims.

 3   No unsecured creditors' committee has yet been appointed in this case. Further notice is

 4   impracticable and unnecessary due to the number of creditors, the limited issues involved,

 5   and the nature of the payments to be made.

 6                  19.      A copy of the proposed Order is attached as Exhibit 1.

 7                  WHEREFORE, Debtor prays that this Court enter an order authorizing Debtor

 8   to pay prepetition wages, salaries, compensation, expenses, benefits, and payroll taxes, and

 9   authorizing and ordering Debtor's Banks to honor any outstanding payroll checks or

10   electronic transfers.

11                  DATED this 22nd day of January, 2019.

12                                                      TONKON TORP LLP
13

14                                                      By /s/ Michael W. Fletcher
                                                           Albert N. Kennedy, OSB NO. 821429
15                                                         Michael W. Fletcher, OSB No. 010448
                                                           Attorneys for Debtor
16

17

18

19

20

21

22

23

24

25

26
Page 5 of 5 - DEBTOR'S MOTION FOR ORDER AUTHORIZING PAYMENT OF PREPETITION
              WAGES, SALARIES, COMPENSATION, EXPENSES, BENEFITS, AND RELATED
              TAXES, AND TO CONTINUE EMPLOYEE BENEFITS POSTPETITION
                                                Tonkon Torp LLP
                                            888 SW Fifth Ave., Suite 1600
                                                 Portland, OR 97204
                                                   503.221.1440
                          Case 19-30223-tmb11             Doc 6             Filed 01/22/19
 EXHIBIT 1
PROPOSED FORM OF ORDER




 Case 19-30223-tmb11   Doc 6   Filed 01/22/19
                         UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF OREGON

In re                                                   Case No. 19-30223-tmb11

Western Communications, Inc.                            ORDER GRANTING DEBTOR'S
                                                        MOTION FOR ORDER
                             Debtor.                    AUTHORIZING PAYMENT OF
                                                        PREPETITION WAGES, SALARIES,
                                                        COMPENSATION, EXPENSES,
                                                        BENEFITS, AND RELATED TAXES,
                                                        AND TO CONTINUE EMPLOYEE
                                                        BENEFITS POSTPETITION

              THIS MATTER having come before the Court upon Debtor's Motion for Order

Authorizing Payment of Prepetition Wages, Salaries, Compensation, Expenses, Benefits, and

Related Taxes, and to Continue Employee Benefits Postpetition (the "Motion") [ECF No. __], a

hearing having been held before the Court, and the Court being duly advised in the premises and

finding good cause; now, therefore,

              IT IS HEREBY ORDERED that:

              1.      The Motion is approved.

              2.      Debtor is authorized to (a) to pay to or for the benefit of its employees

incurred prepetition wages, salaries, reimbursable employee business expenses, commissions,
Page 1 of 2 - ORDER GRANTING DEBTOR'S MOTION FOR ORDER AUTHORIZING PAYMENT
              OF PREPETITION WAGES, SALARIES, COMPENSATION, EXPENSES, BENEFITS,
              AND RELATED TAXES, AND TO CONTINUE EMPLOYEE BENEFITS
              POSTPETITION             Tonkon Torp LLP
                                   888 SW Fifth Ave., Suite 1600
                                            Portland, OR 97204
                                              503.221.1440
                      Case 19-30223-tmb11            Doc 6       Filed 01/22/19
and other compensation on the regularly-scheduled postpetition pay dates, in an amount not to

exceed $12,850 for any employee; (b) pay any and all local, state, and federal withholding and

payroll-related taxes relating to prepetition periods, including, but not limited to, all prepetition

withholding taxes, social security taxes, Medicare taxes, and unemployment taxes; (c) pay all

court-ordered wage garnishments, including, but not limited to, child support and tax

garnishments; (d) make accrued prepetition contributions or payments directly on account of

employee benefits; (e) make prepetition contributions and pay benefits under its self-funded

medical benefit plan; (f) continue to honor earned but unused vacation and other benefits accrued

prepetition, (g) continue existing employee benefits postpetition; and (h) direct all banks to honor

prepetition checks or electronic transfers for payment of the prepetition claims and benefits

described herein; provided, however, that payments made to or on behalf of any employee will

not exceed the priority amount provided by 11 U.S.C. §§ 507(a)(4) and (a)(5).

                  3.       IT IS FURTHER ORDERED that Debtor's Banks are authorized and

instructed to honor outstanding payroll checks and all prepetition and postpetition checks and

electronic transfers for payment of the prepetition claims and benefits described above.

                                                  ###

I certify that I have complied with the requirements of LBR 9021-1(a).

Presented by:

TONKON TORP LLP

By
      Albert N. Kennedy, OSB No. 821429
      Michael W. Fletcher, OSB No. 010448
      888 S.W. Fifth Avenue, Suite 1600
      Portland, OR 97204-2099
      Telephone: 503-221-1440
      Facsimile: 503-274-8779
      E-mail:      al.kennedy@tonkon.com
                   michael.fletcher@tonkon.com
      Attorneys for Debtor

cc:      List of Interested Parties
         000646/97204/9632967v1

Page 2 of 2 - ORDER GRANTING DEBTOR'S MOTION FOR ORDER AUTHORIZING PAYMENT
                 OF PREPETITION WAGES, SALARIES, COMPENSATION, EXPENSES, BENEFITS,
                 AND RELATED TAXES, AND TO CONTINUE EMPLOYEE BENEFITS
                 POSTPETITION             Tonkon Torp LLP
                                      888 SW Fifth Ave., Suite 1600
                                               Portland, OR 97204
                                                 503.221.1440
                           Case 19-30223-tmb11          Doc 6       Filed 01/22/19
